Appeal from an award of death benefits under the Workmen’s Compensation Law. It was found that decedent was an employee of the Wickwire Spencer Steel Company, and that he met his death from injuries arising out of and in the course of his employment. Also that the Board had jurisdiction over the claim for death benefits notwithstanding the fact that decedent met his death in the State of Illinois. There is substantial evidence to sustain these findings. Award affirmed, with costs to the State Indu ¿trial Board. All concur.